Citation Nr: 1527302	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability, other than diabetic retinopathy, to include atrophic holes with shallow retinal detachment, dry eye syndrome, and vision impairment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was transferred to the RO in Montgomery, Alabama in July 2009.  

The Veteran testified before a Veterans Law Judge at a June 2010 Travel Board hearing, and a transcript of this hearing is of record.  In February 2012, the Veteran was informed that the Veterans Law Judge who conducted the hearing was no longer at the Board.  She did not respond to an offer to testify at another hearing.  38 C.F.R. § 20.717 (2014).  A March 2012 signed correspondence from the Veteran stated her desire that the Board proceed with the adjudication of her appeal.  

In May 2013, the Board granted service connection for bilateral diabetic retinopathy secondary to service-connected diabetes mellitus; and denied service connection for any other bilateral eye disability.  The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a Joint Motion for Partial Remand (JMPR), dated in December 2013, the Court vacated a portion of the decision and remanded the matter for compliance with the terms of the JMPR. 

In June 2014, the Board remanded the Veteran's claim for additional development consistent with the JMPR.  As the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran's bilateral atrophic holes with shallow retinal detachment and dry eyes are related to her service-connected diabetic retinopathy.

2.  Applicable VA regulations preclude service connection for refractive errors of vision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral atrophic holes with shallow retinal detachment and dry eyes, due to service-connected diabetic retinopathy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for entitlement to service connection for bilateral refractive errors of vision are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The factual history of the claim was previously documented in the prior Board decisions and the JMPR.  The pertinent evidence that has been associated with the claims file since the May 2013 decision is as follows:  

The Veteran underwent a VA eye examination in December 2014.  A fundus or internal eye exam was conducted, which noted an abnormal macula on the left, mildly attenuated vessels bilaterally, peripheral panretinal photocoagulation (PRP) scars bilaterally, and a small atrophic retinal hole of the left eye with surrounding fluid and shallow retinal detachment.  The examiner also noted that the Veteran had bilateral retinopathy, which was at least likely as not was related to either her service-connected diabetes mellitus or her service-connected hypertension.  

In an addendum opinion from March 2015, the examiner diagnosed the Veteran with retinopathy and an atrophic retinal hole of the left eye with surrounding fluid and shallow retinal detachment.  The examiner stated that the Veteran did not have a decrease in visual acuity or other impairment secondary to retinopathy and/or atrophic hole in left eye.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F. 3d 1163, 1167  (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Upon review of the record, the Board finds that service connection is warranted for bilateral atrophic holes with shallow retinal detachment and bilateral dry eye syndrome as secondary to her service-connected diabetic retinopathy.  The Board finds that March 2015 opinion of the VA examiner indicates that it is at least likely as not that the Veteran's currently diagnosed bilateral eye conditions are secondary to her service-connected diabetic retinopathy, and that any conditions not currently diagnosed would not currently warrant service connection.  Accordingly, the Veteran's atrophic hole of her left eye with shallow retinal detachment, which was diagnosed by the examiner, warrants service connection as secondary to her service-connected diabetic retinopathy.  See 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

The record indicates, however, that the Veteran also has had diagnoses of an atrophic hole of her right eye with surrounding fluid and shallow retinal detachment and bilateral dry eye syndrome.  These conditions were diagnosed by a January 2011 ophthalmologist and the 2011 VA examiner.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that these currently diagnosed conditions also warrant secondary service connection based upon the opinion of the March 2015 VA examiner.  See 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

While the Board notes that the January 2011 ophthalmologist also diagnosed the Veteran with refractive error of both eyes, the Board notes that this is not a condition for which service connection can be granted.  Refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  But see Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability). The Veteran has not alleged that she incurred eye trauma or otherwise aggravated any existing refractive error in service.  Moreover, the Veteran specifically stated that she did not have any eye difficulties until after her separation from service during 2010 VA Board hearing.  Accordingly, service connection for refractive error of both eyes must be denied.  See 38 C.F.R. §§ 3.303(c).

Finally, with respect to the reference to bilateral cataracts the evidence of record does not indicate that the Veteran has a current diagnosis of cataracts.  The Veteran has not indicated that she has (or had) cataracts or that she believes that such a condition would be connected to her active duty service.  Throughout the Veteran's medical records, the diagnosis of bilateral cataracts is only discussed once, in 2009. No subsequent document indicates that the Veteran had a current diagnosis of cataracts or a history of cataracts.  As this diagnosis has not been confirmed, nor has it been discussed or detected on two subsequent VA examinations and numerous other eye consultations, service connection for bilateral cataracts is not warranted based upon lack of a current diagnosis.  See Brammer, at 225; see Gilbert.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Denver RO provided the Veteran with VCAA notice in a July 2006 letter that was sent to the Veteran prior to the April 2007 rating decision that she appealed.  In this letter, the RO addressed the information and evidence necessary to substantiate claims for service connection, including claims secondary to already service-connected conditions.  This notice also addressed who was to provide the evidence and informed the Veteran how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and her representative, a hearing transcript, VA treatment records, private treatment records, and multiple VA examination reports.  The Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for bilateral atrophic holes with shallow retinal detachment and bilateral dry eyes is granted. 

Service connection for bilateral refractive errors of vision is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


